Exhibit 10.36

 

LOGO [g40414dsp130.jpg]

September 15, 2015

Corinne Pollier-Bousquet

[REDACTED]

[REDACTED]

Dear Corinne,

Reference is made in this letter agreement to the (i) Employment Agreement,
dated October 6, 2003, by and between Weight Watchers France (“WW France”) and
you (the “Employment Agreement”); (ii) Addendum to the Employment Agreement,
dated May 1, 2013, by and between WW France and you (the “Addendum” and together
with the Employment Agreement, the “Employment Contracts”); and (iii) Amended
and Restated Continuity Agreement, dated as of September 15, 2015, by and
between Weight Watchers International, Inc. (“WWI” and together with WW France,
the “Company”) and you (the “Continuity Agreement”).

As we recently discussed, in connection with your entering into the Continuity
Agreement, and notwithstanding any terms and conditions of the Continuity
Agreement or any Other Arrangement (as defined below), you hereby agree that any
consideration payable to you, or obligation to provide benefits to you, pursuant
to the Continuity Agreement shall be offset in full by any amounts payable or
benefits provided to you pursuant to the Employment Contracts or any other
agreement between you and the Company or any of its affiliates, any plan,
program or arrangement of the Company or any of its affiliates, or as provided
for by statute, regulation or local law in any applicable jurisdiction
(collectively, the “Other Arrangements”). In the event any such payment or
benefit is first paid or provided to you pursuant to (i) an Other Arrangement,
such payment or benefit shall offset in full any payment or benefit to be
provided under the Continuity Agreement, and (ii) the Continuity Agreement, such
obligations under the Other Arrangements will be deemed to have been satisfied
in full by the corresponding amount paid or benefit provided under the
Continuity Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

      Kind regards,      

/s/ James Chambers

      James Chambers       Chief Executive Officer AGREED AND ACCEPTED:      
/s/ Corinne Pollier-Bousquet      

September 15, 2015

Corinne Pollier-Bousquet       Date